                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                    UNITED STATES DISTRICT COURT

                                   7                                   NORTHERN DISTRICT OF CALIFORNIA

                                   8
                                                                                            ORDER OF DISMISSAL
                                   9
                                         RICKEY LOUIS ALFORD,
                                  10
                                                          Plaintiff,                         Case No. 18-cv-07819-JST (PR)
                                  11
                                                    v.
                                  12
Northern District of California




                                         BLACK CAUCUS, et al.,
 United States District Court




                                  13                      Defendants.
                                  14

                                  15     RICKEY LOUIS ALFORD,                                Case No. 18-cv-07820-JST (PR)
                                                          Plaintiff,
                                  16
                                                    v.
                                  17

                                  18     XAVIER BECERRA, et al.,
                                                          Defendants.
                                  19

                                  20
                                                 Plaintiff was ordered on January 29, 2019 to pay the filing fee of $400 in each of the above
                                  21
                                       cases or to show cause by February 28, 2019 why his in forma pauperis (IFP) applications should
                                  22
                                       not be barred by 28 U.S.C. § 1915(g). He has filed a document entitled “amended complaint,”
                                  23
                                       which is difficult to understand and, in any event, does not show that the restrictions of section
                                  24
                                       1915(g) do not apply to him. Accordingly, his IFP applications are DENIED.
                                  25
                                                 The actions are DISMISSED without prejudice to plaintiff raising his claims in a new paid
                                  26
                                       complaint. A $400.00 filing fee must be paid in each separate action that plaintiff wishes to
                                  27
                                       pursue.
                                  28
                                   1           The Clerk shall terminate all pending motions, enter judgment in favor of defendants, and

                                   2   close the file.

                                   3           IT IS SO ORDERED.

                                   4   Dated: March 11, 2019
                                                                                      ______________________________________
                                   5
                                                                                                    JON S. TIGAR
                                   6                                                          United States District Judge

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
